74 F.3d 1231NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
CHASE MANHATTAN BANK OF MARYLAND, Plaintiff-Appellee,v.Rodney P. TRAVIS, Defendant-Appellant,andRoberta Jackson TRAVIS;  Shirley J. Travis;  Benjamin C.Winn;  Judith P. Layne, Defendants.
No. 95-2381.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 11, 1996.Decided:  January 23, 1996.

Rodney P. Travis, Appellant Pro Se.  Robert William Hesselbacher, Jr., Semmes, Bowen & Semmes, Baltimore, MD, for Appellee.
Before RUSSELL, HALL, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's order granting judgment to the Appellee and ordering the Appellants to vacate the property in dispute.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Chase Manhattan Bank of Maryland v. Travis, No. CA-95-154-A (E.D. Va.  June 6, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED